Citation Nr: 0425263	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  00-25 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for a pulmonary or lung 
condition claimed to be secondary to service-connected 
sinusitis.   

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for bronchitis.  

3.  Entitlement to service connection for arteriosclerotic 
heart disease.  


REPRESENTATION

Appellant represented by:	Charles A. Riddle III, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to July 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

REMAND

Entitlement to direct service connection for bronchitis, 
pneumonia and chronic obstructive pulmonary disease was 
denied in a January 2000 Board decision.  In June 2000 rating 
decision, the RO denied entitlement to service connection for 
chronic obstructive pulmonary disease, claimed to be 
secondary to the service-connected sinusitis with rhinitis.  

In November 2002, the RO denied entitlement to service 
connection for bronchitis, shortness of breath, chronic 
obstructive pulmonary disease and arteriosclerotic heart 
disease.  The veteran filed a notice of disagreement with 
respect to that decision in December 2002.  In March 2003, 
the RO issued a statement of the case with respect to the 
claims for service connection for bronchitis, shortness or 
breath and chronic obstructive pulmonary disease.  As noted 
above, direct service connection was denied previously for 
bronchitis in the January 2000 Board decision; this decision 
is final.  Consequently, the veteran must first present new 
and material evidence in order to reopen his claim.  

Entitlement to service connection for a pulmonary or lung 
condition, claimed to be secondary to service-connected 
sinusitis was denied in a Board decision, dated in August 
2003.  The Board has vacated this decision, and issued a new 
decision in order to reflect consideration of testimony 
provided by the veteran at his February 2004 videoconfernce 
hearing.  That hearing was presided over by the subscribed 
Veterans Law Judge.  A transcript of the proceedings has been 
made a permanent part of the record.  

Additional development is necessary prior to completion of 
appellate review issues on appeal.  Initially, the Board 
notes that the veteran has not been afforded VCAA notice with 
respect to new and material evidence.  Thus, the duties to 
assist and to notify the veteran have not been complied with.  
The Board is prohibited for performing this function in the 
first instance inasmuch as such an action could be 
prejudicial to the veteran.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Circ. 
2003); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  Thus, the case must be remanded to the 
originating agency.  

Secondly, the Board requests nexus opinions to determine 
whether the veteran's existing respiratory conditions are 
related to military service or were caused or worsened by 
service-connected disability.  The Board notes that such an 
opinion has been obtained only with respect to chronic 
obstructive pulmonary disease.  However, the Board observes 
that treatment records disclose that the veteran was most 
recently treated for upper reparatory conditions including 
bronchitis, pneumonia, influenza, as well as chronic 
obstructive pulmonary disease in March, November and December 
2003.  Consequently, additional development is necessary.  

Thirdly, the Board observes that the RO denied entitlement to 
service connection for arteriosclerotic heart disease in 
November 2002.  In December 2002, the veteran submitted a 
notice of disagreement to the November 2002 rating decision.  
The RO should submit a statement of the case with respect to 
that issue.  Manlincon v. West, 12 Vet App 238 (1999).  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  Compliance 
with the duties articulated in 
Quartuccio, supra, and 38 C.F.R. § 
3.159(b)(1) is required as well.  That 
is, the veteran should be advised of the 
allocations of burdens in obtaining the 
evidence necessary to substantiate his 
claim and should be requested to send VA 
all pertinent evidence or information in 
his possession.  

2.  The RO should ask the physician who 
examined the veteran in May 2000 to 
provide an addendum to the May 2000 VA 
examination report in order to provide an 
opinion as to whether the veteran 
currently has any disability that may be 
associated with injury, disease or event 
noted during the veteran's military 
service.  The examiner's attention is 
directed (but not limited) to reports of 
VA treatment showing bronchitis, 
pneumonia, influenza and chronic 
obstructive pulmonary disease in March, 
November and December 2003.  If 
additional examination is deemed 
necessary, such examination should be 
accomplished.  In particular, the 
examiner is asked to answer the 
following:  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
has any pulmonary or lung disability that 
is causally related to the veteran's 
military service or that was caused or 
worsened by service-connected disability.  
The clinical basis for the opinion should 
be set forth in detail.  

3. The RO should issue a SOC addressing 
the issues of entitlement to service 
connection for arteriosclerotic heart 
disease.  The statement of the case 
should include a summary of the relevant 
evidence and citation to all relevant law 
and regulations. 38 U.S.C.A. § 7105(d).  
The veteran should be advised of the time 
limit in which he may file a substantive 
appeal in this case. 38 C.F.R. § 
20.302(b) (2003).  

4.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


	(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


